           Case 2:20-bk-18809-BR Doc 51 Filed 01/15/21                                            Entered 01/15/21 21:30:29                        Desc
                               Imaged Certificate of Notice                                       Page 1 of 3
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 20-18809-BR
Dominic Munib Barbar                                                                                                   Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                  User: wtoliverC                                                             Page 1 of 2
Date Rcvd: Jan 13, 2021                                               Form ID: ndwr                                                             Total Noticed: 20
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 15, 2021:
Recip ID                 Recipient Name and Address
db                     + Dominic Munib Barbar, 28361 Falcon Crest Dr., Canyon Country, CA 91351-5016
aty                      Scott Brown, Law Offices of Scott A. Brown, 21700 Oxnard Street Ste 1770, Woodland Hills, CA 91303
40491217               + Am West Funding Corp, 6 Pointe D., Suite 300, Brea, CA 92821-6323
40530224               + BMW Financial Services Attn: Customer Accounting, 5550 Britton Parkway, Hilliard, OH 43026-7456
40491221               + First Merchant Funding, c/o Robert H. Dewberry, The Dewberry Firm, 34 Executive Park, Suite 210, Irvine, CA 92614-6756
40491220               + First Merchant Funding, c/o Glubler & Abbott, 1110 N. Chinowth St., Visalia, CA 93291-4113
40491222                 Nicolae Mays, c/o Manning Law, PC, 20063 SW Birch St., Suite 200, Newport Beach, CA 92660
40559530               + The Bank of Missouri, PO Box 105555, Atlanta, GA 30348-5555
40491223               + Union Bank, 24240 Valencia Blvd., Santa Clarita, CA 91355-5391
40491224               + Valencia BMW, c/o Kolar & Associates, 12241 Newport Ave., Santa Ana, CA 92705-3288

TOTAL: 10

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
smg                       EDI: EDD.COM
                                                                                        Jan 14 2021 06:48:00      Employment Development Dept., Bankruptcy
                                                                                                                  Group MIC 92E, P.O. Box 826880, Sacramento,
                                                                                                                  CA 94280-0001
smg                       EDI: CALTAX.COM
                                                                                        Jan 14 2021 06:48:00      Franchise Tax Board, Bankruptcy Section MS:
                                                                                                                  A-340, P.O. Box 2952, Sacramento, CA
                                                                                                                  95812-2952
smg                       Email/Text: bankruptcy@ttc.lacounty.gov
                                                                                        Jan 14 2021 03:32:00      L.A. County Tax Collector, Bankruptcy Unit, P.O.
                                                                                                                  Box 54110, Los Angeles, CA 90051-0110
smg                       Email/Text: finance.bankruptcy@lacity.org
                                                                                        Jan 14 2021 03:32:00      Los Angeles City Clerk, P.O. Box 53200, Los
                                                                                                                  Angeles, CA 90053-0200
smg                    + Email/Text: LAROBankruptcy@SEC.gov
                                                                                        Jan 14 2021 03:32:00      Securities & Exchange Commission, 444 South
                                                                                                                  Flower St., Suite 900, Los Angeles, CA
                                                                                                                  90071-2934
cr                     + EDI: AISACG.COM
                                                                                        Jan 14 2021 06:48:00      BMW Bank of North America, c/o AIS Portfolio
                                                                                                                  Servi, 4515 N Santa Fe Ave. Dept. APS,
                                                                                                                  Oklahoma City, OK 73118-7901
40491218               + EDI: BMW.COM
                                                                                        Jan 14 2021 06:48:00      BMW Financial, 5550 Britton Way, Hilliard, OH
                                                                                                                  43026-7456
40491219                  EDI: CAPITALONE.COM
                                                                                        Jan 14 2021 06:48:00      Capital One, PO Box 71083, Charlotte, NC
                                                                                                                  28272-1083
40503490                  EDI: IRS.COM
                                                                                        Jan 14 2021 06:48:00      Internal Revenue Service, P.O. Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
40578405               + Email/Text: bncmail@w-legal.com
                                                                                        Jan 14 2021 03:33:00      MUFG Union Bank, N.A., C O WEINSTEIN &
                                                                                                                  RILEY, PS, 2001 WESTERN AVENUE, STE
                                                                                                                  400, SEATTLE, WA 98121-3132

TOTAL: 10
           Case 2:20-bk-18809-BR Doc 51 Filed 01/15/21                                       Entered 01/15/21 21:30:29                     Desc
                               Imaged Certificate of Notice                                  Page 2 of 3
District/off: 0973-2                                               User: wtoliverC                                                        Page 2 of 2
Date Rcvd: Jan 13, 2021                                            Form ID: ndwr                                                        Total Noticed: 20

                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
aty                             A Scott Brown
cr                              1st Merchant Funding LLC
smg               *             Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-7346

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 15, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 13, 2021 at the address(es) listed
below:
Name                             Email Address
Aaron Scott Brown
                                 on behalf of Debtor Dominic Munib Barbar scott@ascottbrownlaw.com ea@dk4law.com

Ambrish B Patel
                                 on behalf of Creditor BMW Bank of North America c/o AIS Portfolio Services, LP apatelEI@americaninfosource.com

Robert H Dewberry
                                 on behalf of Creditor 1st Merchant Funding LLC robert.dewberry@dewlaw.net

Ron Maroko
                                 on behalf of U.S. Trustee United States Trustee (LA) ron.maroko@usdoj.gov

United States Trustee (LA)
                                 ustpregion16.la.ecf@usdoj.gov


TOTAL: 5
     Case 2:20-bk-18809-BR Doc 51 Filed 01/15/21                               Entered 01/15/21 21:30:29                Desc
                         Imaged Certificate of Notice                          Page 3 of 3

                                        United States Bankruptcy Court
                                          Central District of California
                                       255 East Temple Street, Los Angeles, CA 90012

    NOTICE OF DISMISSAL WITH RESTRICTION AGAINST DEBTOR'S RE−FILING

    DEBTOR(S) INFORMATION:                                                BANKRUPTCY NO. 2:20−bk−18809−BR
    Dominic Munib Barbar                                                  CHAPTER 11
    SSN: xxx−xx−6775
    EIN: N/A
    28361 Falcon Crest Dr.
    Canyon Country, CA 91351




You are notified that an order was entered DISMISSING the above−captioned case with a prohibition against the refiling of
another bankruptcy petition by or against the debtor for 180 days from the date this order is entered.
Any discharge entered in this case is hereby vacated in its entirety.
The Court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                 For The Court,
Dated: January 13, 2021                                                          Kathleen J. Campbell
                                                                                 Clerk of Court




Form ndwr Rev. 06/2017                                                                                                    48 / WTC
